                             UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF NEW MEXICO

In re:

INDIAN JEWELERS SUPPLY CO., INC.,                                      No. 17-11874 t11

         Debtor.

                                                OPINION

         Three former employees filed claims based on the debtor’s defunct employee stock

ownership plan (“ESOP”). Debtor objected to the claims, arguing that the claimants were

stockholders, not creditors, because the ESOP held debtor’s stock in trust for them. As a general

matter, the Court agrees with the proposition that employees of a corporation with an ESOP are

equity security holders to the extent of their vested ESOP interests. On the other hand, the Court

finds and concludes that former employees of the corporation, who were or should have been

“cashed out” of their ESOP interest years before, are creditors rather than stockholders. As the

three claims at issue fall in the latter category, the Court will overrule the objections.

                                           I.      FACTS

         The Court finds:1

         Debtor Indian Jewelers Supply Co., Inc. a New Mexico corporation founded in 1943, was

a wholesale and catalog distributor of precious metal, semi-precious gem-stones, tools, equipment,

and supplies used to make Indian and southwestern jewelry. Debtor was founded in 1943 and

operated until July, 2017.




1
  The Court took judicial notice of its docket. See St. Louis Baptist Temple, Inc. v. Fed. Deposit
Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (holding that a court may sua sponte take judicial
notice of its docket); LeBlanc v. Salem (In re Mailman Steam Carpet Cleaning Corp.), 196 F.3d
1, 8 (1st Cir. 1999) (same).



Case 17-11874-t11       Doc 220      Filed 06/06/19      Entered 06/06/19 15:06:52 Page 1 of 13
       Pierce Notah, Riley Valentino, and Carolyn Bowen are former employees of the Debtor.

Messrs. Notah and Valentino were laid off pre-petition, while Ms. Bowen retired pre-petition.

       In 1976 the Debtor established an ESOP. As stated in the plan documents, the ESOP was

to:

        (i) provide for [employee’s] future financial security by deferring a portion of their
       compensation and having those funds accumulate under the Plan; (ii) share in the
       growth and prosperity of the Company; and (iii) accumulate capital for their future
       economic security; and (iv) acquire beneficial stock ownership interests in the
       Company.

       Pursuant to a related trust agreement, all of Debtor’s stock in the ESOP was held in trust

for participating employees. There was a vesting schedule. Once an employee was fully vested,

she was entitled to receive her allocated shares of Debtor’s stock after she retired, quit, or was laid

off. The ESOP was governed by the federal Employee Retirement Income Security Act, 29 U.S.C.

§ 1001 et seq. (“ERISA”).

       The ESOP documents went through a number of revisions over the years. The Court does

not have all the iterations of the plan documents. The record includes the following:

           •   Indian Jewelers Supply Co. Employees Stock Ownership Plan Benefit Distribution
               Policy, dated January 1, 2009;
           •   First Amendment to the Indian Jewelers Supply Co. Employees Stock Ownership
               Plan, signed December 20, 2011;
           •   Indian Jewelers Supply Company Employees Stock Ownership Plan Distribution
               Policy (Effective as of September 1, 2012);
           •   Summary of Material Modifications to the Summary Plan Description of Indian
               Jewelers Supply Co. Employees Stock Ownership Plan (effective September 1,
               2012);
           •   Second Amendment to the Indian Jewelers Supply Co. Employees Stock
               Ownership Plan (dated October 18, 2012);
           •   Fourth Amendment to the Indian Jewelers Supply Co. Employees Stock Ownership
               Plan (undated, but apparently intended to become effective September 30, 2013);
           •   Employee Stock Ownership and 401(k) Plan (As amended and Restated Generally
               Effective as of April 1, 2014);
           •   ESOP Component-Distribution Election Information; and
           •   Summary of Material Modifications to the Summary Plan Description of Indian
               Jewelers Supply Company Employee Stock Ownership Plan;


                                                -2-
Case 17-11874-t11       Doc 220      Filed 06/06/19     Entered 06/06/19 15:06:52 Page 2 of 13
       The ESOP also allowed for some diversification of an employee’s account. Although most

of the claimants’ accounts held Debtor’s stock, they each had relatively small amounts of cash or

other investments.

       The ESOP’s rules about distributing shares to laid-off employees changed in 2014. The

rule on January 1, 2009, was:

       2.      Termination of Service for a Reason Other than Retirement, Death or
       Disability: If a Participant terminates Service because of designation by the
       Company as a laid-off employee distribution of his Company Stock Account will
       be offered to him beginning as soon as practicable following his termination.2

 (emphasis added). This rule was re-written as of September 1, 2012:

       Timing of Distributions. Effective as of September 1, 2012, when you terminate
       employment on or after age 65 or due to Total and Permanent Disability or death,
       distribution of your Account will begin as soon as practicable in the Plan Year
       (which ends on March 31) following the Plan Year in which your termination
       occurs. If, however, you are laid off, distribution of your Account will begin as
       soon as practicable following your termination.3

(emphasis added). Debtor changed the rule again as of April 1, 2014:

       Termination of Employment for a Reason Other than Death, Disability or
       Retirement. In the case of a Participant who terminates employment with all of the
       Employers for a reason other than retirement on or after attaining his Normal
       Retirement Age, Total and Permanent Disability or death, the Committee will direct
       the Trustee to commence distribution of the Participant’s vest Account as follows:
       ....
               (ii)    Participant’s Vested Account Exceeds $5,000. Subject to
       subsections 8.5(c) and 8.5(d), if the Participant’s vested Account exceeds $5,000
       on the date payment is to be made or commence, his vested 401(k) Account will be
       distributed as soon as administratively practicable following the Participant’s
       termination of employment and his vested ESOP Account will be distributed no
       later than the end of the Plan Year following the earlier of: (A) the end of the fifth
       Plan Year following the Plan Year in which the Participant terminates employment;



2
  Indian Jewelers Supply Co. Employees Stock Ownership Plan Benefit Distribution Policy, dated
January 1, 2009.
3
   From the Summary of Material Modifications to the Summary Plan Description of Indian
Jewelers Supply Co. Employees Stock Ownership Plan (effective September 1, 2012).


                                               -3-
Case 17-11874-t11      Doc 220      Filed 06/06/19     Entered 06/06/19 15:06:52 Page 3 of 13
       or (B) the end of the Plan Year in which the Participant attains Normal Retirement
       Age.4

(emphasis added).

       Debtor’s stock was not publicly traded. Because there was no ready market for the stock,

the ESOP included a “put” option, which if exercised obligated the Debtor to buy the distributed

shares from the former employee at their fair market value. Fair market value was determined by

an independent appraiser. If the value of the “put” shares was more than $25,000, the Debtor had

the right to pay for the shares over five years in equal annual payments.

       The appraised value of the Debtor’s stock declined dramatically between 2010 and 2016:5

          Valuation      Appraised      Total Shares Value Per         Valuation
          Date           debtor value   Outstanding Share              company

          3/31/2010      $3,405,000     1,034           $3,292         Prairie Capital
          3/31/2011      $3,918,000     1,034           $3,788         Prairie Capital
          3/31/2012      $3,867,000     1,034           $3,739         Prairie Capital
          3/31/2013      $1,624,000     1,034           $1,570         Prairie Capital
          3/31/2014      $1,381,000     1,034           $1,335         Prairie Capital
          12/31/2014     $406,000       1,034           $392           Prairie Capital
          12/31/2015     $472,000       1,034           $456           Valuation Advis.
                                                                       Services
          12/31/2016     $23,000        759             $30            Valuation Advis.
                                                                       Services

       Carolyn Bowen was employed from 1993 until 2013. She participated and was fully vested

in the ESOP. When Ms. Bowen retired in December 2013 at age 74, she asked for distributions of

all Debtor shares and diversified investments. Ms. Bowen received some cash for her diversified

accounts. In May 2015 the ESOP distributed her Debtor shares to her. Ms. Bowen exercised her


4
  Employee Stock Ownership and 401(k) Plan (As amended and Restated Generally Effective as
of April 1, 2014)
5
  According to a February 7, 2014, letter from the ESOP’s counsel to Ms. Bowen’s counsel, Debtor
retained a new stock appraisal firm to value the shares held by the ESOP. The new firm, Prairie
Capital, reappraised the stock value for the years ended March 31, 2010, 2011, and 2012.


                                               -4-
Case 17-11874-t11      Doc 220      Filed 06/06/19     Entered 06/06/19 15:06:52 Page 4 of 13
right to “put” the shares to the Debtor and receive cash. The Debtor gave her a promissory note

dated May 19, 2015 for $25,923.11, payable in five equal annual payment of $5,184.62, with the

first payment due May 19, 2015.6 Because of the tax laws governing ESOP distributions, Ms.

Bowen had to pay income tax on the entire $25,923.11 in 2015.

          On October 24, 2017, Ms. Bowen filed a claim for $21,554.87. Her claim is based entirely

on the unpaid balance of the promissory note she received in May 2015.

          Pierce Notah worked for Debtor from 1981 until 2012. According to a letter Mr. Notah

filed with the Court on July 27, 2018:

          I worked 36 years for this company and put my best effort to travel 80 miles a day
          to work. The last year I got an eye injury during working there.

          Mr. Notah was laid off in October 2012. He was 59 at the time. The last statement sent to

Mr. Notah from the ESOP, for the period 4/1/2011 through 3/31/2013, showed:

                 Beginning    Contributions Earnings       Shares       Shares         Ending
                 balance                                   released     reallocated    balance
                                                           due to
                                                           contribution
    Money         $1,881.81 $2,475.59          ($48.40)                 ($238.54)      $4,070.47
    market
    account
    Company       37.656                                   1.072          0.052        38.780
    stock
    account
    Total value of company stock (price per share: $144,999.23
    $3,739.01)
    Total Money Market Account                      $4,070.47
    Total Account Balance as of March 31, 2012      $149,069.69
    Total Vested Account Balance as of March 31, $149,069.69
    2012
    Vesting Percentage                              $100.00%


6
 The stock value was substantially less than Ms. Bowen had been led to believe she would receive
on retirement. While her account statement for the plan year ending March 2012 showed a balance
of $99,854.24, revised figures for March 31, 2013 reflected a balance of $45,320.16. The reduction
was entirely the result of the decrease in the value of the Debtor’s stock.


                                                -5-
Case 17-11874-t11        Doc 220     Filed 06/06/19     Entered 06/06/19 15:06:52 Page 5 of 13
          The ESOP did not comply with the plan requirement to distribute Mr. Notah’s Debtor

shares “as soon as practicable” after he was laid off. In fact, no stock distributions were made to

Mr. Notah in the nearly five years that elapsed between his termination and Debtor’s bankruptcy

filing.

          Mr. Notah attempted from time to time to receive payment on his ESOP account. He stated

in his July 27, 2018, filing:

          I and other employees were told this ESOP plan was to be distributed to us when
          we leave the company after one year to the anniversary of the following year. Since
          I was let go on October 12, 2012, I should’ve already been paid on October 12,
          2013 on my ESOP plan. David Vining was CEO at the time and Chris Caldes was
          the General Manger [sic], and trustee of this plan, also Joe Ward was too, at time I
          was let go. Linda Zachary was a new Trustee to the plan, after contacting her about
          being paid on my ESOP, she told me I will be paid out on later date, which never
          happened to this date. She also gave me a hard time with it, not answering question,
          or accepting phone calls, and refusing to meet me.

          On October 2, 2017, Mr. Notah filed a claim for $149,069.69. The stated basis of the claim

is “retirement claim.” Attached are annual ESOP statements from 3/31/2008 through 3/31/2012.

          Riley Valentino, a former employee, was laid off on May 29, 2014. He never received a

distribution of his vested Debtor shares. Mr. Valentino filed a proof of claim for $23,133.92 on

October 5, 2017.

          In the years leading up to the bankruptcy filing, the Debtor began delaying the purchase of

shares “put” to it by retiring or laid off employees. On December 20, 2011, the Debtor suspended

making distributions entirely until it could re-value its stock. Distributions were resumed on

September 1, 2012. On February 7, 2014, the Debtor notified Ms. Bowen that it would buy her

“put” shares over time rather than in a lump sum.7 In a January 8, 2015, letter to ESOP participants,



7
 Ms. Bowen had asked for ESOP distributions several years before she retired. Although the plan
documents allow for such “in service” distributions, the plan administrator did not tell Ms. Bowen
about that option, so she never followed up on it.


                                                 -6-
Case 17-11874-t11         Doc 220     Filed 06/06/19     Entered 06/06/19 15:06:52 Page 6 of 13
the Debtor said that it “is currently exploring options for funding distributions and diversifications

to eligible participants.” In a February 27, 2015 letter to participants, the Debtor notified them that

stock payouts would be by promissory note. The Debtor began issuing promissory notes to buy

stock rather than pay cash.8 In March 2017, Debtor defaulted on its promissory note obligations to

former employees.9

          Debtor filed this case on July 21, 2017, immediately after terminating its employees

ceasing all business operations.

          On July 11, 2018, Debtor objected to all ESOP-related claims (the “Equity Security

Objection”), including the Bowen, Notah, and Valentino claims, arguing that the claimants hold

equity securities, not debt. Bowen, Notah, and Malentino responded to the claim objection. On the

same date, Debtor objected to the claims of Ms. Bowen and two other former employees who were

given promissory notes by the Debtor (the “Noteholder Objection”). In the Noteholder Objection

the Debtor asks the Court to “correctly classify” Ms. Bowen’s interest as an equity security interest

rather than a debt claim.

          Mr. Valentino did not attend the preliminary hearing on the claim objection and the Court

entered a default order disallowing his claim (the “Default Order”). Mr. Valentino filed a motion

to set aside the Default Order, saying he was ill on the preliminary hearing date and could not

attend. Mr. Valentino appeared at the final hearing on the claim objection. The Court took under

advisement his request to set aside the Default Order and allowed Mr. Valentino to participate in

the final hearing.




8
    May 19, 2015 letter to Ms. Bowen.
9
    March 27, 2017 letter to note holders.


                                                 -7-
Case 17-11874-t11        Doc 220      Filed 06/06/19     Entered 06/06/19 15:06:52 Page 7 of 13
                                       II.     DISCUSSION

A.     Debtor’s Claim Objection.

       The claim objection states:

       2. Although most of the claims were inaccurate, the Debtor is not challenging the
       amount of the claim at this time only the categorization and general unsecured
       claims. There will not be enough funds to pay all general unsecured claims in full
       so the ESOP claimants, unfortunately, are expected to receive no dividend for their
       ESOP interest.
       3. The ESOP participants are equity security holders under the Bankruptcy Code,
       Code section 101(16), and under both under the Bankruptcy Code and New Mexico
       Law, cannot receive payment if creditors will not be paid.
       ....
       WHEREFORE, [the claims] should be Disallowed as unsecured claims and treated
       as equity for the purposes of the Chapter 11 Plan.

Thus, Debtor is not asking the Court to equitably subordinate the claims, see, e.g., In re Mobile

Steel Co., 563 F.2d 692 (5th Cir. 1977) (oft-cited case on equitable subordination), nor to

recharacterize the debt claims as equity, see generally In re S.M. Acquisition Co., 2006 WL

2290990, at *8 (N.D. Ill.) (discussing the elements needed to recharacterize debt as equity), but

simply to rule that the claimants hold equity securities. Debtor cites 11 U.S.C. § 101(16) and (17),

which provide:

       (16) The term “equity security” means--
         (A) share in a corporation, whether or not transferable or denominated “stock”,
       or similar security;
         (B) interest of a limited partner in a limited partnership; or
         (C) warrant or right, other than a right to convert, to purchase, sell, or subscribe
       to a share, security, or interest of a kind specified in subparagraph (A) or (B) of this
       paragraph.
       (17) The term “equity security holder” means holder of an equity security of the
       debtor.

B.     Treatment of ESOP Claims in Bankruptcy.

       Employees of a debtor who files bankruptcy may be equity security holders to the extent

they participate in the debtor’s ESOP. See, e.g., In re Mansfield Ferrous Castings, Inc., 96 B.R.




                                                -8-
Case 17-11874-t11      Doc 220       Filed 06/06/19     Entered 06/06/19 15:06:52 Page 8 of 13
779, 781 (Bankr. N.D. Ohio 1988) (as participants in and beneficiaries of the ESOP Trust which

holds the debtor’s stock, employees are equity security holders); In re Merrimac Paper Co., 420

F.3d 53, 64 (1st Cir. 2005) (during period of employment, an ESOP participant is functionally a

stockholder); see generally Matter of Envirodyne Indus., Inc., 79 F.3d 579 (7th Cir.1996) (stock

redemption claims are in essence equity security claims).

       The claims of terminated or retired employees are different. The leading case on this point

is Merrimac Paper. In Merrimac Paper the debtor brought an adversary proceeding to equitably

subordinate the claim of a retired employee. The former employee’s claim was based on a stock

redemption note he received from the debtor when he “put” his ESOP shares to the debtor for

purchase. The bankruptcy court and the district court ruled that his note claim should be equitably

subordinated. The First Circuit reversed, holding:

       [T]he stock redemption transaction in this case occurred within the ERISA
       framework. That matters because a participant in an ERISA plan does not assume
       the same levels of risk as a typical equity investor. Indeed, one of ERISA's principal
       purposes is to minimize risks to a participant's retirement benefits. See 29 U.S.C. §
       1001(b); see also Nachman Corp. v. Pension Benefit Guar. Corp., 446 U.S. 359,
       375, 100 S. Ct. 1723, 64 L.Ed.2d 354 (1980) (stating that ERISA seeks to ensure
       that “if a worker has been promised a defined pension benefit upon retirement—
       and if he has fulfilled whatever conditions are required to obtain a vested benefit—
       he will actually receive it”). Thus, although the employee's position entails market
       risk during the period of employment (the ESOP holds the stock in trust for its
       participants, and so the employee is, functionally, a stockholder), ERISA seeks to
       eliminate that risk once retirement occurs. The ordinary repurchase by a company
       of its stock carries with it the implied condition that payment is contingent on the
       fulfillment of obligations to other creditors. Cf Robinson v. Wangemann, 75 F.2d
       756, 757–58 (5th Cir.1935) (implying the existence of such a condition). The
       mandates of ERISA, however—particularly its requirement that the holders of
       ESOP-spawned stock redemption notes be given adequate security—argue
       persuasively against the implication of any such condition where an ERISA-
       qualified ESOP is involved.

420 F.3d at 64. The Court finds Merrimac Paper’s analysis persuasive. Employees are not typical

investors. Retired and terminated employees, in particular, view their ESOP accounts as retirement




                                               -9-
Case 17-11874-t11      Doc 220      Filed 06/06/19     Entered 06/06/19 15:06:52 Page 9 of 13
 accounts whose value is fixed on the date of termination, especially when their former employer

 is obligated to buy the ESOP shares at fair market value.

 C.     Whether the Objections Should be Sustained as to Bowen, Notah, and Valentino.

        1.      Ms. Bowen. In Ms. Bowen’s case, Debtor’s objection must be overruled. Ms.

 Bowen does not hold an equity security; she holds a promissory note. While it would be possible

 for the Debtor to file an adversary proceeding to recharacterize or equitably subordinate Ms.

 Bowen’s note, it has not done so.10 Whether such a proceeding would be successful is questionable,

 given the Merrimac Paper analysis.11 The relief Debtor has sought, i.e., disallowance of the claim

 because Ms. Bowen holds an equity security, cannot be granted. Ms. Bowen holds a debt

 instrument.

        2.      Mr. Notah. Mr. Notah’s situation is different, but the Court concludes that the result

 should be the same. There is no question that Mr. Notah would have “put” his shares to the Debtor

 had he been given the chance to do so. Through no fault of his own, the Debtor refused to distribute

 Mr. Notah’s vested shares to him, even though the Debtor was obligated to do so “as soon as

 practicable.” It would be unfair to treat Mr. Notah’s situation differently than Ms. Bowen’s simply




 10
    The Court does not view the either objection as asserting a cause of action for equitable
 subordination or recharacterization. The Noteholder Objection comes closer to seeking
 recharacterization, perhaps, but falls short. Such equitable causes of action must be brought by
 adversary proceeding, See Fed. R. Bankr. P. 7001 (7) and (8), and should allege the elements of a
 recharacterization claim. In the Noteholder Objection the Debtor again cites 11 U.S.C. § 101(16),
 so it is difficult to say that it is fundamentally different than the Equity Security Objection. The
 Court’s ruling is without prejudice to the Debtor’s right to bring an equitable
 subordination/recharacterization adversary proceeding.
 11
    Like in Merrimac, “by structuring the transaction to play out over time, the debtor placed the
 appellant in his present predicament as a noteholder.” 420 F.3d at 64. The Court, like the court in
 Merrimac, concludes that under such circumstances “there is a strong policy argument that the
 Note should be viewed for what it is: a note received in partial payment of retirement plan
 benefits.” Id. at 64-65.


                                               -10-
Case 17-11874-t11       Doc 220     Filed 06/06/19 Entered 06/06/19 15:06:52 Page 10 of 13
 because the Debtor complied with the ESOP distribution rules in her case but not in his.12 The

 Court finds and concludes that Mr. Notah’s claim against the Debtor is a debt claim, not an equity

 claim.

          3.     Mr. Valentino. The Court rules that Mr. Valentino’s motion to set aside the Default

 Order is well taken and should be granted, based on Mr. Valentino’s excusable neglect. See

 Bankruptcy Rules 9014 and 7054 and Fed. Rules of Civ. Pro. 54 and 60(b)(1). The Court finds

 credible Mr. Valentino’s testimony that he was ill on the day of the preliminary hearing and could

 not attend. The Court makes some allowance for the fact that Mr. Valentino is pro se, is not

 sophisticated in legal matters, responded to the claim objection timely, promptly filed the motion

 to set aside the Default Order, and attended the final hearing on the claim objection.

          The Court finds that, on the merits, the Debtor’s objection to Mr. Valentino’s claim should

 be overruled. Mr. Valentino was laid off more than three years before Debtor filed this case. Debtor

 changed the ESOP language about distributions to laid off employees less than two months before

 firing Mr. Valentino. The language went from “as soon as practicable but not later than” to “not

 later than . . . .” The Court questions whether the Debtor can unilaterally reduce an employee’s

 vested retirement rights ex post facto and without consent. Under New Mexico law (see § 10.4 of

 the Plan), there is an implied covenant of good faith and fair dealing. See, e.g., Bogle v. Summit

 Investment Co., LLC, 137 N.M. 80, 87-88 (Ct. App. 2005). The Court finds and concludes that it

 would violate the implied covenant of good faith and fair dealing to take a long-term employee’s




 12
   One difference between the two is that Ms. Bowen retained able counsel to represent her in her
 demand for a payout, while Mr. Notah did not. It does not reflect well on the Debtor that it
 responded promptly to Ms. Bowen’s demands but brushed Mr. Notah aside for nearly five years,
 and then objected to his claim.


                                                -11-
Case 17-11874-t11        Doc 220     Filed 06/06/19 Entered 06/06/19 15:06:52 Page 11 of 13
 vested ESOP right to be paid “as soon as practicable” and change it to “five years after being laid

 off” right before firing him.

           Third, the Court finds that the plan language is ambiguous. “No later than” could mean

 “probably not until,” or it could mean “within a reasonable time but no later than.” The Court will

 construe the ambiguity against the drafter. See, e.g., Heye v. American Golf Corp., Inc., 134 N.M.

 558, 563 (Ct. App. 2003) Long before Debtor filed this case, it should have purchased Mr.

 Valentino’s distributed ESOP shares and paid him cash and/or a note.

           Finally, even if was not a breach of contract for the ESOP to refuse to distribute Mr.

 Valentino’s shares, upon termination Mr. Valentino’s interest in the ESOP changed from a plan

 participant to a frustrated creditor, trying to collect his retirement benefits from the Debtor. Given

 all of the circumstances of this case, it would not be fair to treat Mr. Valentino as an equity security

 holder.

                                        III.    CONCLUSION

           Former employees with claims that arise under a debtor’s ESOP should not necessarily be

 viewed as equity security holders. In Ms. Bowen’s case, it is clear she holds a note, not stock.

 Equitably subordinating or recharacterizing the note would be an uphill battle, given Merrimac

 Paper, but Debtor has not sought those remedies. Mr. Notah’s and Mr. Valentino’s claims should

 have been the same as Ms. Bowen’s, but for the ESOP’s inexcusable refusal to distribute their

 vested shares after Debtor laid them off. Separate orders will be entered overruling Debtor’s claim

 objections and granting Mr. Valentino’s motion to set aside the Default Order.




                                                -12-
Case 17-11874-t11        Doc 220     Filed 06/06/19 Entered 06/06/19 15:06:52 Page 12 of 13
                                       ________________________________
                                       Hon. David T. Thuma
                                       United States Bankruptcy Court

 Entered: June 6, 2019

 Copies to: electronic notice recipients

 Carolyn Bowen
 3556 Placita Del Suenos
 Rio Rancho, NM 87124

 Pierce Notah
 900 Spain RD NE, # M1070
 Albuquerque, NM 87111

 Riley Valentino
 P.O. Box 2231
 Gallup, NM 87301




                                               -13-
Case 17-11874-t11        Doc 220    Filed 06/06/19 Entered 06/06/19 15:06:52 Page 13 of 13
